Citation Nr: 1415344	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to payment of nonservice-connected death pension benefits to run concurrently with the payment of dependency and indemnity compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to February 1983.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision and administrative decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) on January 17, 2014.  On January 7, 2014, the appellant requested that her hearing be rescheduled due to weather conditions.  The paperless claims file contains a March 24, 2014, letter to the appellant indicating that she has requested a hearing before the traveling section of the Board.  

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As such, the appellant's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a VLJ at her local RO.  Provide her and her representative reasonable advance written notice of the date, time, and location of her requested hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


